           Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 1 of 8



1
     R IVER A & AS S OC IATES
2    1425 River Park Drive, Suite 250
     Sacramento, California 95815
3    Tel: 916-922-1200 Fax: 916 922-1303
     Jesse M. Rivera, SBN 84259
4    Jonathan B. Paul, SBN 215884
     Shanan L. Hewitt, SBN 200168
5    Jill B. Nathan, SBN 186136
     Glen A. W illiams, SBN 257665
6    W endy Motooka, SBN 233589

7    Attorneys for Defendant,
     JOSEPH ZALEC
8

9                              IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11   NICHOLAS K. VIEIRA,                  )             CASE NO. 3:18-cv-05431 VC
                                          )
12                  Plaintiff,            )             DEFENDANT JOSEPH ZALEC’s
                                          )             ANSWER TO THE SECOND AMENDED
13   vs.                                  )             COMPLAINT (Doc. 29) and DEMAND
                                          )             FOR JURY TRIAL
14   JOSEPH ZALEC; CITY OF ANTIOCH; )
     COUNTY OF SACRAMENTO; and DOES )
15   1 through 30, inclusive,             )             Action Filed:
                                          )             Trial Date: 2/24/2020
16                  Defendants.           )             Judge: Hon. Vince Chhabria
     ____________________________________ )
17

18             Defendant JOSEPH ZALEC (“Defendant”) hereby responds to Plaintiff NICHOLAS K.
19   VIEIRA’s Second Amended Complaint (Doc 29). Unless stated otherwise, all allegations are
20   denied.
21                                            JURISDICTION
22             1.     Defendant JOSEPH ZALEC submits that this contains an averment of law to which
23   a response is not deemed required. To the extent a response is deemed required, Defendant denies
24   violating any State or Federal laws with regards to their obligations to Plaintiff. Defendant admits
25   this court has jurisdiction over this matter.
26                                                   VENUE
27             2.     Defendant ZALEC admits that venue is proper.
28   ///
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 2 of 8



1                                             INTRODUCTION
2            3.      Defendant ZALEC denies that this is a properly plead civil rights action, or that
3    excessive use of force was used upon VIEIRA. Defendant ZALEC specifically denies any and all
4    remaining allegations within said paragraph.
5                                                   PARTIES
6            4.      Defendant ZALEC submits that this contains an averment of law to which a response
7    is not deemed required. Moreover, Defendant ZALEC has insufficient information and belief in
8    which to issue a response. On that basis, denies.
9            5.      Defendant ZALEC admits that he is an employee with the County of Sacramento
10   and a resident of the County of Contra Costa. ZALEC denies being in the course and scope of his
11   employment at the time of the events in question. As to the balance of said paragraph, Defendant
12   lacks sufficient knowledge or information in which to form a belief as to the truth of the remaining
13   allegations within this paragraph, and on that basis denies said allegations.
14           6.      Defendant ZALEC lacks sufficient knowledge or information in which to form a
15   belief as to the truth of the remaining allegations within this paragraph, and on that basis denies said
16   allegations.
17           7.      Defendant ZALEC admits that he is an employee of the County of Sacramento.
18   Denies as to the balance of said allegations, including that any actions occurred under the color of
19   law, or was in the course and scope of his respective duties as a Sheriff’s Deputy.
20           8.      Defendant ZALEC denies said allegations.
21           9.      Defendant ZALEC submits that this contains an averment of law to which a response
22   is not deemed required. Moreover, Defendant ZALEC has insufficient information and belief in
23   which to issue a response. On that basis, denies.
24           10.     Defendant ZALEC submits that this contains an averment of law to which a response
25   is not deemed required, on that basis, deny.
26                EXHAUSTION OF GOVERNMENT TORT CLAIMS PROCEDURES
27           11.     Defendant ZALEC has insufficient information and belief in which to issue a
28   response. On that basis, denies said allegations.

                                         Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                             Defendant Joseph Zalec
                                                                                                             Page 2
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 3 of 8



1                           FACTS COMMON TO ALL CLAIMS OF RELIEF
2            12.     Defendant ZALEC denies any and all allegations attributed to him in said paragraph.
3    Zalec is aware Vieira was arrested but the exact charges are unknown to him. It is unknown if Vieira
4    posted bail and when.
5            13.     Defendant ZALEC has insufficient information in which to admit or deny said
6    allegations. On that basis, denies all of said allegations..
7            14.     Defendant ZALEC has insufficient information in which to admit or deny said
8    allegations. On that basis, denies said allegations.
9            15.     Defendant ZALEC has insufficient information in which to admit or deny said
10   allegations. On that basis, denies said allegations.
11           16.     Defendant ZALEC admits that VIEIRA approached defendant ZALEC’s pick-up
12   truck and threatened him. Admits that Alicia spoke to Vieira. Defendant ZALEC denies balance
13   of said allegations.
14           17.     Defendant ZALEC denies said allegations.
15           18.     Defendant ZALEC denies said allegations.
16           19.     Defendant ZALEC admits that plaintiff grabbed a tire buddy and threatened him with
17   said weapon. Defendant ZALEC admits that he fired his personal weapon through a closed window
18   in fear for his safety, and the safety of others striking plaintiff in the arm. As to the balance of said
19   allegations, Defendant denies.
20           20.     Defendant ZALEC denies that plaintiff was unarmed, and denies that plaintiff did
21   not pose an immediate threat of death or injury to ZALEC or any other person. ZALEC denies
22   making any misrepresentation to any city investigators. Defendant ZALEC denies the balance of
23   said allegations, including depriving plaintiff of any of his due process rights.
24           21.     Defendant ZALEC denies said allegations.
25                                FIRST CLAIM FOR RELIEF
                 Unreasonable Search and Seizure and Due Process-Excessive Force
26                                      (42 USC § 1983)
                                 (Against ZALEC and COUNTY)
27           22.  Defendant ZALEC incorporates by reference paragraphs 1 through 21 as though fully
28   set forth herein.

                                         Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                             Defendant Joseph Zalec
                                                                                                             Page 3
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 4 of 8



1            23.     Defendant ZALEC has insufficient information in which to admit or deny said
2    allegations as they are written as they are vague and ambiguous. On that basis, Defendant denies.
3            24.     Defendant ZALEC denies said allegations.
4            25.     Defendant ZALEC denies said allegations.
5            26.     Defendant ZALEC denies said allegations.
6                                   SECOND CLAIM FOR RELIEF
                       Negligence/Negligence Per Se - California State Law Claim
7                     (Violation of Penal Code § 245(a)(2) - Assault with Firearm)
                                (VIEIRA Against ZALEC and COUNTY)
8            27.     Defendant ZALEC incorporates by reference paragraphs 1 through 26 as though
9    fully set forth herein.
10           28.     Defendant ZALEC denies allegations as listed under 28
11                   a. This contains an averment of law to which a response is not deemed required on
12   that basis Defendant ZALEC denies said allegations.
13                   b. Deny
14                   c. Deny
15                   d. Deny
16           29.     Defendant ZALEC denies said allegations.
17           30.     Defendant ZALEC denies said allegations.
18                                    THIRD CLAIM FOR RELIEF
                          Negligence/Negligence Per Se-California State Law Claim
19                                 Vehicle Code 23103-Reckless Driving
                                             (Against ZALEC )
20
             31.     Defendant ZALEC incorporates by reference paragraphs 1 through 30 as though fully
21
     set forth herein.
22
             32.               Defendant ZALEC denies said allegations.
23
                     a.        This contains an averment of law to which a response is not deemed required
24
                               on that basis Defendant ZALEC denies said allegations.
25
                     b.        Defendant ZALEC denies said allegations.
26
                     c.        Defendant ZALEC denies said allegations.
27
                     d.        Defendant ZALEC denies said allegations.
28
             33.     Defendant ZALEC denies said allegations.
                                          Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                              Defendant Joseph Zalec
                                                                                                              Page 4
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 5 of 8



1                                    FOURTH CLAIM FOR RELIEF
                                 Civil Battery- California State Law Claim
2                                       (Against Zalec and County)
3            34.     Defendant ZALEC incorporates by reference paragraphs 1 through 33 as though fully
4    set forth herein.
5            35.     Defendant JOSEPH ZALEC denies said allegations.
6            36.     Defendant JOSEPH ZALEC denies said allegations.
7            37.     Defendant JOSEPH ZALEC denies said allegations.
8                                      FIFTH CLAIM FOR RELIEF
9                                Civil Battery- California State Law Claim
10                                             (Against Zalec)
11           38.      Defendant ZALEC incorporates by reference paragraphs 1 through 37 as though
12           fully set forth herein.
13           39.     Defendant ZALEC denies said allegations.
14           40.     Defendant ZALEC denies said allegations.
15                                  SIXTH CLAIM FOR RELIEF
                            Unreasonable Search and Seizure and Due Process
16                                         (42 U.S.C. 1983)
                              (VIEIRA Against CITY and Does 13 though 22)
17

18           41.     Defendant ZALEC incorporates by reference paragraphs 1 through 40 as though fully
19   set forth herein.
20           42.     Defendant ZALEC denies said allegations.
21           43.     Defendant ZALEC denies said allegations.
22           44.     Defendant ZALEC denies said allegations.
23                                       PRAYER FOR RELIEF
24           In response to Plaintiff’s prayer for relief, responding Defendant denies that Plaintiff is
25   entitled to any compensatory, special or punitive damages, attorney fees, costs of suit, or any other
26   relief Plaintiff seeks whatsoever based upon the allegations against responding Defendant in the
27   Second Amended Complaint.
28


                                        Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                            Defendant Joseph Zalec
                                                                                                            Page 5
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 6 of 8



1    Defendant JOSEPH ZALEC hereby alleges the following separate and distinct affirmative
2    defenses to Plaintiff’s First Amended Complaint:
3

4                                  FIRST AFFIRMATIVE DEFENSE
5           Defendant alleges that Plaintiff was solely negligent in and about the matters alleged in said
6    Complaint and that such negligence on the part of said Plaintiff was the sole proximate cause of said
7    accident and the loss and damage complained of by Plaintiff, if any there were.
8                                 SECOND AFFIRMATIVE DEFENSE
9           Defendant alleges that Plaintiff failed to mitigate the damages alleged in the Second
10   Amended Complaint by, among other things, refusing medical treatment.
11                                 THIRD AFFIRMATIVE DEFENSE
12          Defendant alleges that any injuries or damages alleged in this action were proximately
13   caused or resulted from the negligence of third parties or entities heretofore named, exclusive of
14   these responding Defendant.
15                               FOURTH AFFIRMATIVE DEFENSE
16          As a fourth affirmative defense, Defendant alleges immunity from liability because the
17   officers’ conduct did not violate clearly established federal law and/or a reasonable officer would
18   not have known his conduct violated clearly established law.
19                                 FIFTH AFFIRMATIVE DEFENSE
20          At all times mentioned in the Second Amended Complaint on file herein, and immediately
21   prior thereto, responding Defendant acted in good faith and without malice, in accordance with all
22   established state and federal laws.
23                                 SIXTH AFFIRMATIVE DEFENSE
24          At all times mentioned in the Second Amended Complaint on file herein, and immediately
25   prior thereto, Defendant, and each of them, were entitled to qualified and statutory immunity.
26                               SEVENTH AFFIRMATIVE DEFENSE
27          At all times mentioned in the Second Amended Complaint, Defendant did not act with any
28   deliberate indifference to cause them to be liable pursuant to 42 U.S.C. § 1983. Estelle v. Gamble

                                        Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                            Defendant Joseph Zalec
                                                                                                            Page 6
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 7 of 8



1    429 U.S. 97 (1976).
2                                 EIGHTH AFFIRMATIVE DEFENSE
3            Defendant alleges that Plaintiff's claim for punitive and/or exemplary damages is barred by
4    the provisions of the Government Code § 818, et. seq. and under principles in Newport vs. Fact
5    Concerts, Inc., 453 U.S. 247 (1981).
6                                  NINTH AFFIRMATIVE DEFENSE
7            Defendant alleges that all acts and omissions alleged in the Second Amended Complaint
8    fall within the immunities and defenses described in §§ 800 through 995 of the California
9    Government Code.
10                                TENTH AFFIRMATIVE DEFENSE
11           Defendant assert that they are not liable to Plaintiff for any injury or damages, if any there
12   were, caused by the exercise of discretion.
13                              ELEVENTH AFFIRMATIVE DEFENSE
14           Defendant alleges that Plaintiff’s claims are barred by the doctrine of unclean hands in that
15   Plaintiff created or exacerbated the incidents about which he complains in the Second Amended
16   Complaint.
17                                  TWELVE AFFIRMATIVE DEFENSE
18          Defendant submits Plaintiffs claims are barred by the doctrine annunciated in Heck v.
19   Humphry, 512 U. S. 477 (1994)
20   WHEREFORE, Defendant JOSEPH ZALEC prays that the Court provide the following relief:
21   Dismissal of the Complaint; entry of judgment for Defendant; award of costs of suit and attorney’s
22   fees to Defendant; and such other relief as the Court deems proper.
23
     Dated: April 2, 2019                             Respectfully submitted,
24
                                                     RIVERA & ASSOCIATES
25
                                                     /s/ Jesse M. Rivera
26                                                   JESSE M. RIVERA
                                                     Attorneys for Defendant
27                                                   JOSEPH ZALEC
28


                                        Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                            Defendant Joseph Zalec
                                                                                                            Page 7
       Case 3:18-cv-05431-VC Document 49 Filed 04/16/19 Page 8 of 8



1                                  DEMAND FOR JURY TRIAL
2           Defendant JOSEPH ZALEC demands a jury trial as provided for in Rule 38, Federal Rules
3    of Civil Procedure.
4

5    Dated: April 2, 2019                         Respectfully submitted,
6                                                RIVERA & ASSOCIATES
7                                                /s/ Jesse M. Rivera
                                                 JESSE M. RIVERA
8                                                Attorneys for Defendant
                                                 JOSEPH ZALEC
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    Answer to Second Amended Complaint for Damages and Demand for Jury Trial by
                                                                                        Defendant Joseph Zalec
                                                                                                        Page 8
